Case 1:17-cv-00291-MAC-KFG Document 39 Filed 03/27/20 Page 1 of 4 PageID #: 1615




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                         BEAUMONT DIVISION

  BARTHOLOMEW GRANGER,                   §
             Petitioner,                 §
                                         §
  v.                                     § Civil Action No. 1:17-CV-291
                                         §
  LORIE DAVIS, Director,                 §      (Death Penalty Case)
  Texas Department of Criminal           §
  Justice, Correctional Institutions     §
  Division,                              §
                    Respondent.          §

        JOINT MOTION FOR PROPOSED SCHEDULING ORDER

        This is a habeas corpus case brought by Bartholomew Granger, a Texas

  inmate sentenced to death, under 28 U.S.C. § 2254. On December 17, 2018,

  petitioner filed his amended petition for writ of habeas corpus. ECF No. 20. On

  February 13, 2019, petitioner filed a motion to stay and hold in abeyance his

  federal proceedings so that he could return to state court exhaust his

  previously unexhausted claims. ECF No. 22. On September 23, 2019, this

  Court granted petitioner’s motion for a stay and abeyance. ECF No. 34. On

  March 23, 2020, petitioner filed in this Court a status report and advisory that

  the Texas Court of Criminal Appeals dismissed his subsequent state

  application for writ of habeas corpus on February 26, 2020. ECF No. 38. Thus,

  counsel for the Petitioner and Respondent respectfully request this Court lift

  the current stay, return this case to the active docket, and enter an order

  setting the schedule as follows:
Case 1:17-cv-00291-MAC-KFG Document 39 Filed 03/27/20 Page 2 of 4 PageID #: 1616




        1.     Petitioner shall file a Second Amended Petition for Writ of Habeas

               Corpus within sixty days of the entry of this Scheduling Order. 1

        2.     Respondent shall file an answer within sixty days of the filing of

               the Second Amended Petition.

        3.     Petitioner, if he then chooses, shall file a reply brief within thirty

               days after the Respondent files her answer.

        Respondent’s agreement to this Joint Proposed Order is neither an

  explicit nor implicit waiver of any defense, nor is it an agreement that the

  present petition is filed within the applicable limitations period, that any

  evidence attached to the present petition is or will be properly before the Court,

  and/or that the present petition is or will not be second or successive.

  Respondent reserves the right to raise any defense or argument, including but

  not limited to those described in Rule 5 of the Rules Governing Section 2254

  Cases, or those found in 28 U.S.C. §§ 2241, 2244, 2254, with respect to the

  present petition and any claim and/or evidence attached or raised therein.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          JEFFREY C. MATEER
                                          First Assistant Attorney General

                                          MARK PENLEY
                                          Deputy Attorney General for
                                          Criminal Justice




  1      Petitioner does not seek leave to file new claims or extend his one-year statute
  of limitations under 28 U.SC. § 2244(d) by filing an Amended Petition.

                                            2
Case 1:17-cv-00291-MAC-KFG Document 39 Filed 03/27/20 Page 3 of 4 PageID #: 1617




                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division

                                     /s/ Gwendolyn S. Vindell
                                     GWENDOLYN S. VINDELL*
  *Lead Counsel                      Assistant Attorney General
                                     State Bar No. 24088591
                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (Facsimile)

                                     Counsel for Respondent

                                     /s/ Peter Walker
                                     PETER WALKER
                                     Assistant Federal Defender
                                     Federal Community Defender for the
                                     Eastern District of Pennsylvania
                                     Curtis Center – Suite 545 West
                                     601 Walnut Street
                                     Philadelphia, PA 19106
                                     (215) 928-0520
                                     Peter_Walker@fd.org
                                     TX Bar No. 24075445
                                     PA Bar No. 315693

                                     Counsel for Petitioner




                                       3
Case 1:17-cv-00291-MAC-KFG Document 39 Filed 03/27/20 Page 4 of 4 PageID #: 1618




                         CERTIFICATE OF SERVICE

        We do hereby certify that on March 27, 2020, the forgoing pleading was

  electronically filed with the Clerk of the Court for the United States District

  Court, Eastern District of Texas, using the electronic case-filing system of the

  Court. The electronic case-filing system sent a “Notice of Electronic Filing” to

  the counsels of record listed above, who consented in writing to accept the

  Notice as service of this document by electronic means:


                                      /s/ Gwendolyn S. Vindell
                                      GWENDOLYN S. VINDELL
                                      Assistant Attorney General

                                      /s/ Peter Walker
                                      PETER WALKER
                                      Assistant Federal Defender




                                         4
